Affirmed and Memorandum Opinion filed June 14, 2012.




                                                    In The

                            Fourteenth Court of Appeals
                                               ____________

                                           NO. 14-12-00068-CR
                                             ____________

                          CARROLL DWAYNE LEBLANC, Appellant

                                                       V.

                                 THE STATE OF TEXAS, Appellee


                             On Appeal from the 252nd District Court
                                    Jefferson County, Texas
                                 Trial Court Cause No. 08-04633


                           MEMORANDUM                             OPINION

        Appellant entered a plea of guilty to the offense of burglary of a building and was
placed on deferred adjudication probation for five years. On January 9, 2012, the trial
court adjudicated appellant’s guilt and sentenced him to confinement for two years in the
State Jail Division of the Texas Department of Criminal Justice. Appellant filed a timely
notice of appeal.1


1
    Appellant initially appealed to the Ninth Court of Appeals in Beaumont. Pursuant to its docket equalization
authority, the Texas Supreme Court transferred appellant’s appeal to this court. See Tex. Gov’t Code Ann. § 73.001.
       Appellant’s appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit.      The brief meets the requirement of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record and demonstrating why there are no arguable grounds to be advanced. See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

       Copies of counsel’s brief and the record were delivered to appellant. Appellant
was advised of the right to examine the appellate record and file a pro se response. See
Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
forty-five days has passed and no pro se response has been filed.

       We have carefully reviewed the record, counsel’s brief, and appellant’s response,
and agree the appeal is wholly frivolous and without merit. A discussion of the brief
would add nothing to the jurisprudence of the state. We are not to address the merits of
each claim raised in an Anders brief or a pro se response when we have determined there
are no arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex.
Crim. App. 2005).

       Accordingly, we affirm the judgment of the trial court.



                                          PER CURIAM


Panel consists of Chief Justice Hedges and Justices Seymore and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2